Citation Nr: 0407158	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1969 to January 1972.  
He died in June 1989.  The appellant is seeking recognition 
as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama. 

The Board issued a decision on this appeal in October 2000, 
denying recognition as the veteran's surviving spouse.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a January 2002 Order, the 
Court vacated the Board decision and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

Upon return from the Court, the Board issued a decision in 
August 2002 in which it again denied the appellant 
recognition as the veteran's surviving spouse.  The appellant 
appealed that decision to the Court.  In an August 2003 
Order, the Court vacated the August 2002 Board decision and 
remanded the matter to the Board for additional consideration 
of the VCAA.  By letter dated in November 2003, the Board 
advised the appellant and her representative that there was 
additional time in which to supplement the evidence and 
argument before the Board.  The response received in December 
2003 from the appellant and the January 2004 Written Brief 
Presentation from her representative have been associated 
with the claims folder.  The case is again ready for Board 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.

The Board acknowledges that the appellant has requested 
equitable relief pursuant to 38 U.S.C.A. § 503 (West 2002).  
A grant of equitable relief is solely within the discretion 
of the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  However, her request has been forwarded to the 
Chairman of the Board for consideration pursuant to 38 C.F.R. 
§ 2.7 (2003).  The Board emphasizes that equitable relief is 
appropriate only when there is no remedy at law.  In this 
case, there remains a possibility that a legal remedy may be 
granted on this claim.  Therefore, no action on the request 
for equitable relief may be taken until all proceedings on 
this claim have been resolved.   


REMAND

The VCAA was enacted during the course of this appeal.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
Among other things, the VCAA expanded VA's duty to notify the 
claimant and her representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and her 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 19.9(a)(2)(ii), which permitted the 
Board to provide VCAA notice).  

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notify the appellant and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on her 
behalf.  The notice must comply with 
38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

The RO should then readjudicate the 
claim.  If the disposition remains 
unfavorable, it should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

